Citation Nr: 1419238	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals and complications from treatment for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.


ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In his substantive appeal the Veteran requested a hearing before the Board either by videoconference from the RO or before a Member of the Board at the RO.  A videoconference hearing was scheduled in February 2013, but prior to that hearing the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2013).

In April 2013, the Board remanded the appeal for further development.

The Veteran has a paperless file in Virtual VA.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks disability compensation pursuant to 38 U.S.C.A. § 1151.  He asserts that VA medical treatment, specifically emergency surgery performed on November 5, 2009, for a duodenal ulcer, and related inpatient care from November 5, 2009, to March 2010 resulted in additional disability, to include "easy bruising" as a side effect of medications, an inability to walk unaided, and other problems.

In April 2013, the Board remanded the file to the RO, in pertinent part; to obtain outpatient treatment records dating since March 2010.  An internal memo in the file indicates that VA treatment records from June 4, 2010, to October 17, 2013, were associated with the Veteran's Virtual file.  The February 2014 supplemental statement of the case also mentions that these records were reviewed.  However, Virtual VA only contains VA records dated up to March 30, 2010.  As there has not yet been compliance with the Board's remand directives, and as the record is otherwise insufficient to decide the claim on the merits, remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Obtain all VA medical records from the Providence VA medical center dated from March 30, 2010, to the present.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



